ACCEPTED
                                                                                  12-16-00195-CR
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                             9/30/2016 3:23:34 PM
                                                                                        Pam Estes
                                                                                           CLERK

       IN THE COURT OFAPPEALS 12th JUDICIAL DISTRICT

THE STATE OF TEXAS                       §                       FILED IN
                                                          12th COURT OF APPEALS
                                         §                     TYLER, TEXAS
VS.                                      §    No.   12-16-00195-CR
                                                          9/30/2016 3:23:34 PM
                                         §                       PAM ESTES
                                                                   Clerk
NATHAN ALLEN KING                        §


      Motion to Abate for Finding of Facts and Conclusions of Law


      When a trial court fails to make findings of fact and conclusions of

law in compliance with Article 38.22, § 6 of the Code of Criminal

Procedure, the Court of Criminal Appeals has held that it is proper for

the appellate court to abate the appeal and remand the cause to permit

compliance with the statute. See Tex. Code Crim. Proc. Ann. art. 38.22,

§ 6; Urias v. State, 155 S.W.3d 141, 142 (Tex.Crim.App.

2005)(remanding to court of appeals with instructions to require

compliance); Wicker v. State, 740 S.W.2d 779, 784 (Tex.Crim.App.

1987)(noting abatement is proper procedure).


      In the present case, there were no such findings of fact and

conclusions of law created and “without adequate findings of fact [an

appellate court] is much handicapped in its review upon appeal of the

trial court’s ruling, because it lacks an adequate record of the basis for
that ruling. One purpose for requiring the trial court to enter an order

stating its findings . . . is to make the record reflect, for the parties and

for possible appellate review, the basis for the ruling” (internal

quotation marks omitted)) Hester v. State, 535 S.W.2d 354, 356

(Tex.Crim.App. 1976)


                          PRAYER FOR RELIEF


      WHEREFORE, The State respectfully prays this Honorable Court

remanded this case to the lower court and order the trial court. The

trial court is directed to take the steps necessary to comply with article

38.22, § 6, of the Code of Criminal Procedure, including the creation of

pertinent findings of fact and conclusions of law adequate to provide the

Court with a basis on which to review the trial court’s application of the

law to the facts. The trial judge may review the reporter’s record to

refresh his recollection of the reasons for his rulings on the issue of

voluntariness. Wicker, 740 S.W.2d at 784. The trial court shall cause

the preparation of a supplemental clerk’s record containing its findings

and conclusions, together with any orders the court signs during

remand, and shall cause the supplemental clerk’s record, together with
a supplemental reporter’s record of any hearing held, to be filed with

this Court.


                                  Respectfully submitted,


                                  /s/ Jonathon Manning
                                  Jonathon Manning
                                  State Bar Number 24086255
                                  Assistant Criminal District Attorney
                                  Van Zandt County
                                  400 S. Buffalo, Canton TX 75103



                     CERTIFICATE OF SERVICE


     I certify that a true and correct copy of the foregoing document

was delivered upon the Attorney for Appellant, Nolan White, on

September 30, 2016.     Service was completed through the electronic

filing manager, to nwatty@etcable.net.


                                  /s/ Jonathon Manning
                                  Jonathon Manning